Order entered April 6, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00879-CV

                         DAVID CAUDLE, Appellant

                                      V.

CHINLING WU A/K/A JEAN CAUDLE, DCCW PROPERTIES, INC. AND
        OLSON CAPITAL INVESTMENTS, LLC, Appellees

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-01519

                                   ORDER

      Before the Court is appellant’s March 16, 2022 motion for rehearing.

Appellees are requested to file a response to appellant’s motion, if any, within

FIFTEEN DAYS of the date of this order.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE